Citation Nr: 1045895	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
post-operative left bunionectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  As a 
consequence of rating decisions issued since November 2007, the 
Veteran's service-connected post-operative left bunionectomy is 
assigned a 10 percent rating from August 2006, a 100 percent 
rating under 38 C.F.R. § 4.30 from February 7, 2007 through March 
2007, a 10 percent rating from April 1, 2007, a 100 percent 
rating from July 18, 2007 through October 2007 under 
38 C.F.R. § 4.30, a 10 percent rating from November 1, 2007, a 
100 percent rating from November 19, 2008 through February 2009 
under 38 C.F.R. § 4.30, and a 10 percent rating from March 1, 
2009.


FINDING OF FACT

The Veteran's left bunionectomy symptoms are consistent with no 
more than a moderate foot injury.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
post-operative left bunionectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5280 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of 
a service connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in September 2006.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), regarding effective date and degree of disability, was 
given.

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records, assisted the Veteran in 
obtaining evidence, afforded the Veteran examinations in February 
2007, July 2008, and August 2009, obtained medical opinions as to 
severity of disability, and afforded the Veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has not 
contended otherwise.  In summary, the Board finds that VA 
substantially has complied with the notice and assistance 
requirements of the VCAA and the Veteran is not prejudiced by a 
decision on the claim at this time.

The Veteran contends that her service-connected post-operative 
left bunionectomy is more disabling than currently evaluated.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 
(2010).  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion. Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Where 
functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding that 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. App. at 
126-28.  

The RO has rated the Veteran's post-operative left bunionectomy 
under DC 5280 for hallux valgus.  There is no higher rating under 
DC 5280 than the 10 percent rating currently assigned for the 
entirety of the rating period outside of the temporary total 
ratings.  Accordingly, the Board finds that DC 5284 (other foot 
injuries) also should be considered.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  Under DC 5284, moderate foot 
injuries warrant a 10 percent rating and moderately severe foot 
injuries warrant a 20 percent rating.  See 38 C.F.R. § 4.71a, 
DC 5284.

On VA evaluation in October 2006, the Veteran had a grossly 
deviated hallux with 50 percent articulation with the head of the 
metatarsal.  On X-rays, it was without fixation.  The assessment 
was recurrent bunion deformity with secondary hammertoe.  

The February 2007 VA examination results and other outpatient 
treatment which occurred during periods of a temporary total 
100 percent disabling rating under 38 C.F.R. § 4.30 for left foot 
bunionectomy surgery are not being reported in this decision 
because this treatment occurred during periods when a 100 percent 
rating was assigned for the disability at issue.  As such, these 
records contain no significant information pertinent to the issue 
at hand. 

On VA evaluation in May 2007, the Veteran had prominence of the 
1st metatarsal head.  X-rays suggested medial subluxation of the 
proximal phalanx.  Motion was restricted with fixation in place.  
The assessments were hallux rigidis and 1st metatarsophalangeal 
joint subluxation.  The Veteran had a plantar flexed hallux in 
June 2007.  

On VA examination in July 2008, the Veteran limped to a certain 
degree on both feet, left more than right.  She had no unusual 
shoe pattern and no skin or vascular change.  There was no 
hammertoe or other deformity.  Achilles tendon alignment was 
normal and there was no forefoot or hindfoot malalignment.  The 
left hallux had a valgus of 20 degrees of angulation at the first 
metatarsophalangeal joint.  Calluses indicated some abnormal 
weightbearing.  

On VA evaluation in March 2009, the Veteran stated that she was 
having some achiness with prolonged weight bearing and otherwise 
was doing fine.  Her incision was smooth and she had no swelling.  
She was to continue to minimize prolonged weight bearing 
activities for 6 months at her discretion.  

On VA examination in August 2009, the Veteran complained of pain, 
stiffness, and lack of endurance.  She also complained of pain, 
swelling, and fatigability plus lack of endurance and stiffness 
on standing and walking.  Examination revealed the left foot to 
have painful motion, edema, and tenderness.  Her gait was 
abnormal in that it was unsteady and she used a cane for balance.  
The left foot had callosities and an unusual shoe wear pattern, 
and there was hyperpigmentation distally.  The Veteran had 
flatfoot of both feet but her weightbearing and non-weightbearing 
alignment of the Achilles tendon was normal.  There was no pain 
on manipulation of the Achilles tendon.  The left foot had no 
valgus or forefoot malalignment.  She had no left hallux valgus 
and the angulation of the left first metatarsophalangeal joint 
was normal.  The left first metatarsophalangeal joint was 
ankylosed in a neutral position.  The left foot was moderately 
abnormal with evidence of arthritis, post surgical changes, 
calcaneal spur, and plantar and posterior osteophyte.  The 
diagnosis were post bunionectomy of the left foot, fusion of the 
first metatarsophalangeal and proximal interphalangeal joint, 
post surgery for hammertoe, 2nd toe, with fusion of the proximal 
interphalangeal joint, multiple surgeries on the left foot with 
residual scars, plantar fasciitis, plantar osteophyte, and pes 
planus.  

VA examination in August 2009 also indicated that there were 
scars related to the surgery.  There was scar tenderness on 
examination.  The scarring was deep and adherent to underlying 
tissue.  There was no frequent loss of covering of skin over the 
scar, such as from ulceration or breakdown.  The underlying soft 
tissue damage was 6.5 centimeters by 0.5 centimeter. There was no 
limitation of motion caused by the scar.  There was a second scar 
over the left foot over the metatarsophalangeal joint of the 2nd 
toe.  It was 3 centimeters by 0.1 centimeter.  It was tender.  It 
was not adherent to underlying tissue and there was no frequent 
loss of covering of skin over the scar.  The scar was not 
superficial.  It was deep.  There was no limitation of motion 
caused by the scar.  

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for the 
Veteran's service-connected post-operative left bunionectomy.  
The Veteran's symptoms more nearly approximate a moderate foot 
injury than a moderately severe foot injury.  The Veteran has a 
hallux valgus which has had limited motion and ankylosis in a 
neutral position during the course of the claim.  There has been 
some abnormal weightbearing as reflected by calluses.  Left foot 
motion has been painful and there have been painful deep scars.  
There is no valgus or forefoot malalignment.  On examination in 
2009, the Veteran had no more than a moderately abnormal left 
foot.  There are no findings suggestive of a moderately severe 
foot injury; it was even categorized as only moderately abnormal 
on VA examination in 2009.  

As for the Veteran's scars, if they were superficial, then a 
separate 10 percent rating could be assigned for them under 
38 C.F.R. § 4.118, DC 7804 (2008), which provides for a 10 
percent rating for painful superficial scars.  The evidence 
shows, however, that the Veteran's scars are deep.  Deep scars 
have different rating criteria.  See 38 C.F.R. § 4.118, DC 7801.  
For a 10 percent rating under DC 7801, there must be a scar that 
is deep or that causes limited motion and it must exceed 6 square 
inches.  The evidence shows that the Veteran's scars do not 
exceed 6 square inches.  Thus, the Board finds that the Veteran's 
scars associated with her left bunion surgery are not separately 
compensable under the applicable rating criteria for evaluating 
scars.  To accord the Veteran's scars a 10 percent rating under 
DC 7804 also would constitute pyramiding, as pain from the same 
disability would be compensated twice.  Pyramiding specifically 
is prohibited by 38 C.F.R. § 4.14 (2010).

The Board finally finds that, because the disability attributable 
to the Veteran's service-connected post-operative left 
bunionectomy has not changed significantly during the pendency of 
this appeal, a uniform rating is warranted.  See Fenderson, 12 
Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected post-operative 
left bunionectomy.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  
As discussed above, the Veteran currently is in receipt of the 
maximum schedular 10 percent rating available under DC 5280 for 
his service-connected post-operative left bunionectomy.  See 
38 C.F.R. § 4.71a, DC 5280.

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116. When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating. Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the 
Veteran's service-connected post-operative left bunionectomy are 
not inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
this disability.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with employment 
and frequent hospitalization.  In light of the above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

Entitlement to a disability rating greater than 10 percent for 
post-operative left bunionectomy is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


